

116 HR 492 IH: Biased Algorithm Deterrence Act of 2019
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 492IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Gohmert introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide that an owner or operator of a social media
			 service that hinders the display of user-generated content shall be
			 treated as a publisher or speaker of such content, and for other purposes.
	
 1.Short titleThis Act may be cited as the Biased Algorithm Deterrence Act of 2019. 2.Exception to protection from treatment as publisher or speakerSection 230 of the Communications Act of 1934 (47 U.S.C. 230) is amended—
 (1)in subsection (c), by adding at the end the following:  (3)Exception (A)In generalNotwithstanding paragraph (1), an owner or operator of a social media service that displays user-generated content in an order other than chronological order, delays the display of such content relative to other content, or otherwise hinders the display of such content relative to other content, if for a reason other than to restrict access to or availability of material described in paragraph (2)(A) or to carry out the direction of the user that generated such content, shall be treated as a publisher or speaker of such content.
 (B)Use of algorithmsIf an algorithm of a social media service is used to engage in an action related to user-generated content that is described in subparagraph (A), such action shall be considered to be the action of the owner or operator of the social media service.; and
 (2)in subsection (f), by adding at the end the following:  (5)Social media serviceThe term social media service means any interactive computer service provided over the internet that connects users for the purpose of such users engaging in dialogue, sharing information, collaborating, or otherwise interacting.
 (6)User-generated contentThe term user-generated content means content that is supplied on a social media service by an information content provider who is a user of such service.
 (7)AlgorithmThe term algorithm means a computer program that performs any action described in subparagraph (A), (B), or (C) of paragraph (4)..
			